Case 2:19-CV-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 1 of 11 Page|D #: 1

UN|TED STATES D|STR|CT COURT
EASTERN D|STR|CT OF NEW YORK
-------------------------------------------- x Civi| Action No.: 2:19-cv-4i 5
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 VACAT|ON FUND; VER|F|ED COMPLAiNT
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 PENS|ON FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 WELFARE FUND;
STEPHEN FLANAGAN, as Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 ANNU|TY FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 LABORERS'
E|V|PLOYER COOPERAT|VE AND EDUCAT|ONAL TRUST
FUND; STEPHEN FLANAGAN, as a Trustee of the
GENERAL BUILD|NG LABORERS' LOCAL 66 GREATER
NY LABORERS' EMPLOYER COOPERAT|VE AND
EDUCAT|ONAL TRUST FUND; STEPHEN FLANAGAN,
as a Trustee of the GENERAL BUILD|NG LABORERS'
LOCAL 66 TRA|N|NG PROGRAM; STEPHEN FLANAGAN,
as aTrustee ofthe CENERAL BU|LD|NG LABORERS'
LOCAI_ 66 NEW YORK STATE HEALTH AND SAFETY
FUND; STEPHEN FLANAGAN, as Business |V|anager of
GENERAL BU|LD|NG LABORERS' LOCAL UN|ON NO. 66
ofthe LABORERS' |NTERNATIONAL UN|ON OF NORTH
AMER|CA, AFL»C|O,
P|aintiffs,
-against-

T.R. WH|TNEY |NC. and RICHARD D. WHiTNEY,
Defendants.

____________________________________________ X
P|aintiffs, complaining of the defendants, by their attorneys, LAVELLE LAW &

ASSOCiATES, P.C., allege as follows:

i. This is an action by a fiduciary of 8 employee benefit plans to enforce the

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 2 of 11 Page|D #: 2

obligations of defendants to make contributions to these plans and permanently enjoin
their failure to make such contributions in the future and for interest, additional interest,
reasonable attorney's fees and costs of action. This is also an action by the chief
executive officer of a labor organization to obtain damages from the defendants
resulting from their breach of the collective bargaining agreement between the labor
organization and the defendants

jUR|SDlCTlON AND VENUE

 

2. The jurisdiction of this Court is invoked under the following statutes:

(a) § 502(a), (e), (f) and (g) and 4301(a), (b) and (c) ofthe Employee Retirement
income Security Act of 1974 (ER|SA), (29 U.S.C. § 1132(a), (e), (f) and (g);

(b) § 301 of the Taft»Hartley Act (29 U.S.C. § 185);

(c) 28 U.S.C. § 1331 (federa| question); and

(d) 28 U.S.C. 1337 (civil actions arising under Act of Congress regulating

commerce).

3. Venue properly lies in this district under §§ 502(e)(2) of ER|SA and § 301

ofthe Taft-Hart|ey Act (29 U.S.C. § 185).
BAB_UE§
4. P|aintiff, STEPHEN FLANAGAN, as a Trustee of the Genera| Bui|ding

Laborers‘ Local 66 Vacation Fund (Vacation Fund) and as a Trustee of the Cenera|

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 3 of 11 Page|D #: 3

Bui|ding Laborers‘ Local 66 Pension Fund (Pension Fund) and as a Trustee of the Cenera|
Bui|ding Laborers‘ Local 66 Welfare Fund (We|fare Fund) and as a Trustee of the Genera|
Building Laborers‘ Local 66 Annuity Fund (Annuity Fund) and as a Trustee of the Genera|
Building Laborers‘ Local 66 Laborers‘ employer Cooperative and Educationa| Trust Fund
(LECET Fund) and as a Trustee of the Genera| Bui|ding Laborers‘ Local 66 Greater NY
Laborers‘ employer Cooperative and Educationa| Trust Fund (Greater NY LECET Fund)
and as a Trustee of the General Bui|ding Laborer's Local 66 Training Program (Training
Fund) and as a Trustee of the Genera| Bui|ding Laborers‘ Local 66 New York State Health
and Safety Fund (NYS Hea|th and Safety Fund), is and Was afiduciary Within the meaning
of § 3(21) and 502 of ER|SA (29 U.S.C. §§ 1002(21) and 1132)) and brings this action in
his fiduciary capacity. The Vacation Fund and the Pension Fund and the We|fare Fund
and the Annuity Fund and the LECET Fund and the Greater NY LECET Fund and the
Training Fund and the NVS Hea|th and Safety Fund are employee benefit plans Within the
meaning of §§ 3(1), 3(2), 3(3) and § 502(d)(l) Of ER|SA (29 U.S.C. §§ 1002(1), 1002(2),
1002(3) and 1132(d)(1)), and multi-emp|oyer plans Within the meaning of §§ 3(37) and
515 of ER|SA (29 U.S.C. §§ 1002(37) and 1145).

5. The Funds maintain their offices and are administered at 1600 Wa|t

Whitman Road, Me|vi|le, New York 11747 and, as such, are and Were at all times relevant

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 4 of 11 Page|D #: 4

hereto administered within this district within the meaning of § 502(e)(2) of ER|SA (29
U.S.C. § 1132(e)(2)).

6. Upon information and belief, at all times relevant hereto, the corporate
defendant has been a for-profit domestic corporation, doing business in New Yorkr
having their principal places of business at 6 Chestnut Lane, East Quogue, New York
11942, and incorporated under the laws ofthe State of New York, have been an employer
within the meaning of §§ 3(5) and 5154 of ER|SA (29 U.S.C. §§ 1002(5) and 1145) and
have been an employer in an industry affecting commerce Within the meaning of§ 301
of the Taft~Hart|ey Act (29 U.S.C. § 185).

7. Upon information and belief, the individual defendant is and was an officer
and/or director and/or shareholder and/or agent of the corporate defendant and
therefore are and were an employer within the meaning of §§ 3(5) and 5154 of ER|SA
(29 U.S.C. §§ 1002(5) and 1145).

8. Upon information and belief, at all times relevant hereto, defendants have
been engaged in the building and construction industry as a contractor, within the
judicial district, to wit, Nassau and Suffo|k Counties, State of New York and are and have
been doing business in this district within the meaning of 28 U.S.C. § 1391.

9. Defendants executed a Co||ective Bargaining Agreement with Genera|

Building Laborers’ Local Union No. 66 with respect to which plaintiffs Funds are third--

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 5 of 11 Page|D #: 5

party beneficiaries Said Agreement incorporates by reference the terms of the
Agreements and Declarations of Trust of the Fringe Benefit Funds. Defendants thereby
agreed to comply with and be bound by all of the provisions of the collective bargaining
agreement and Agreements and Declarations of Trusts (hereinafter collectively
"Agreements"). Said Agreements, inter a//`a, provided for contributions by said
defendants to the Fringe Benefit Funds for each hour worked by participants employed
by said defendants. Said Agreements also provided for Dues Check-Off payable to the
General Building Laborers’ Local Union No. 66. for each hour Worked by participants
employed by said defendants. At all times material hereto said contract Was in full force
and effect.

10. Pursuant to said Agreements, defendants employed persons who were
participants in the Fringe Benefit Funds within the meaning of§ 3(7) of ER|SA (29 U.S.C.
§ 1002(7)), during the time said contract was in full force and effect.

11. Upon information and belief, the defendants received funds which were
intended to be held in trust for fringe benefit funds for labor on thejob site pursuant to
New York State Lien Law § 71 , said funds were wrongfully and fraudulently diverted, and,
as such, the individual defendant is liable therefore.

12. Upon information and beliefl the defendants knowingly participated in a

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 6 of 11 Page|D #: 6

fiduciary breach of ERISA trust obligations and, as such, the individual defendant is liable
therefore.
13. Upon information and belief, the defendants conspired to divert ER|SA

funds for personal benefit and, as such, the individual defendant is liable therefore.

14. Upon information and belief, the defendants intermingled personal and

COl'pOri':lt€ ElSSEtS.

THE AGREEMENTS AND TRUSTS

15. Pursuant to the terms of the Agreements and Trusts, defendants,
T. R. Wl-l|TNEY lNC. and R|CHARD D. WH|TNEY are required fnrera/ia to:

(a) pay contributions to the Funds on behalf of its employees, at the
rates and times set forth in the Agreements;

(b) submit contribution reports to the Funds;

(c) permit and cooperate with the Funds in the conducting of audits of
its books and records; and

(d) in the event the contractor fails to timely pay required
contributions, it is obligated to pay

i. interest from the date such delinquent contributions were

due until the date of payment;

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 7 of 11 PagelD #: 7

ii. liquidated damages in an amount equal to the interest on
the delinquent contributions; and
iii. all costs and attorneys’ fees incurred by the Funds.
REMED|ES FOR BREACH OF OBL|GATlON TO THE FUNDS

16. Pursuant to the terms of the Agreements and § 515 of ER|SA (29 U.S.C.
§1145), employers are required to pay contributions to the Funds in accordance with
the terms and conditions ofthe Agreements.

17. Failure to make such payment or timely payment constitutes a violation
of the Agreements and § 515 of ER|SA (29 U.S.C. § 1145).

18. 1'he Agreements and § 502 of ERlSA (29 U.S.C. § 1132) all provide that
upon a finding of an employer violation as set forth above, the Funds shall be awarded
the unpaid contributions, plus interest on unpaid contributions, liquidated damages,
reasonable attorney's fees and costs of the action, and such other and legal or
equitable relief as the court deems appropriate.

CLA|M FOR RELlEF

19. Plaintiff, STEPHEN FLANAGAN, as a Trustee Of each of the Fringe Benefits
Funds, repeats and realleges each and every allegation set forth in paragraphs 1
through 18.

20. Shop Steward Reports and pay stubs for the period from january 7, 2013

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 8 of 11 PagelD #: 8

through March 26, 2013 reveals that defendants have failed to make

contributions to the Fringe Benefit Trust Funds when due for the period from

lanuary 7, 2013 through lvlarch 26, 2013 in the total amount due and owing in

the amount of 51 5,828.79.

21. interest and liquidated damages on all of the aforementioned
delinquencies are accruing from the date due and continuing until payment is received
under § 502(9)(2) Of ER|SA (29 U.S.C. § 1132(g)(2)).

22. Attorney’s fees accrued in collection of the unpaid contributions are owed
as required by § 502 (g)(2) of ER|SA (29 U.S.C. § 1132(g)(2)).

23. Defendants have been notified of the total amounts due and owing and
have failed to pay any of the fringe benefit contributions owed to the Funds in
contravention to the Agreements and § 515 of ER|SA (29 U.S.C. § 1145).

24. This claim for relief seeks a permanent injunction against defendants
pursuant to §§ 502(a)(3) and 502(g)(2)(E) of ER|SA (29 U.S.C. §§ 1132(a)(3) and
1 132(9)(2)(E)).

25. Defendants have no meritorious defense to the claims for relief set forth in
the Complaint, either in fact or in law and has simply sought to avoid payment of the
contributions owed by them to the fringe benefit funds or to delay payment thereof.

26. The fringe benefit funds have and will incur considerable nonrecoverable

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 9 of 11 PagelD #: 9

expenses in pursuing unpaid contributions such as increased administrative overhead,
lost investment income, attorneys fees and other legal costs.

27. The nonrecoverable expenses are ultimately borne by the participants,
pensioners and beneficiaries of the fringe benefit funds by way of reduced benefits and
this is inequitable

28. Accordingly, defendants should be permanently enjoined from failing or
refusing to pay contributions to the fringe benefit funds in accordance with the terms
and conditions of Agreements, all in violation of § 515 of ER|SA (29 U.S.C. § 1145).

WHEREFORE, plaintiffs demand judgment in accordance with § 502(g)(2) of ERlSA
(29 U.S.C. § 1132(g)):

$15,828.79 in delinquent contributions for the period fromjanuary 7, 2013

through lViarch 26, 2013;

1. interest on the delinquent deficiency from the date due and owing through
date of entry ofjudgment as required by § 502(g)(2) of ER|SA (29 U.S.C. §
1132(9)(2));

2. Liquidated damages on the delinquent deficiency from the date due and
owing through date of entry ofjudgment as required by § 502(g)(2) of ER|SA
(29 U.S.C. § 1132(9)(2));

3. The attorney's fees and costs incurred in the action as required by § 502

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 10 of 11 PagelD #: 10

(g)(z) of ERlsA (29 u.s.c. § 1132(9)(2));

4. judgment, in accordance with § 502(g)(2)(E) of ER|SA (29 U.S.C. §
1 132(g)(2)(E)), permanently enjoining the defendants from failing or refusing
to pay contributions owed by them to the Fringe Benefit Funds and in
accordance with the Agreements in violation of § 515 of ER|SA (29 U,S.C.
l 145.)

5. For such other legal or equitable relief as this Court deems appropriate.

Dated: Patchogue, New York
January r(,.', 2019

LAVELLE LAW & ASSOC|AT S P.C.

 

By: WlLLlAlvi T. LAVELLE
Attorneys for Plaintiffs
LaVel|e Law & Associates, P.C.
57 East lVlain Street
Patchogue, New York 1 1772
(631) 475-0001

To: Defendants (F.R.C.P. 4)
United States District Court (F.R.C.P. 3)
5ecretary of Labor - by Certified Niail (29 U.S.C. § 1132(h)
Secretary of Treasury - by Certified Mai| (29 U.S.C. § 1 132(h)

Case 2:19-Cv-OO415-.]S-AKT Document 1 Filed 01/22/19 Page 11 of 11 PagelD #: 11

VER|F|CAT|ON

STATE OF NEW Y`OR|< ]
)ss.:
C.OUNTY OF SUFFOL|< )

STEPHEN FLANAGAN, being duly sworn deposes and says:

i. l am a Trustee of the GENERAL BUlLD|l\lG LABORERS' l.OCAL 66 VACAT|ON
FUND, WELFARE FUND. PE'N'S|ON FUND1 ANNUl'l`Y FUND, LECET FUND, GREATER NY LECET
FUND. TRA|NING PROGRAM AND NYS' tiEALTl-l AND SAFETY FUND. iam also the Business
lrianager of GENERAL BUiLDlNG LABORERS‘ LOCAL UN|ON `NO. 66 ofthe lN'l`ERNAT`|ON/~\L
UN|ON OF NORTl-l AMER|CA, AFL»`ClO.

2. i have read the foregoing complaint and the same are true-to deponent"s own
knowledge except as to those matters alleged to be on information and belief and as to

those matters deponent believes them to be true. The grounds of deponent's belief are

 

 

Sworn to before me this

/P”dayof fay ,2019

 

--.-.¢»~,......_..»-_.,._.-4.-_.-.~...-._-..'--.-.-,.._.._.._.........

Notary Pub|lc

 

ADAM I.. GLASER
NOTAHY PHEL|C£ ST£\STE£F§EWYDRK
QUAllFiED ill SUFFDLK CUUNTY
MYCOMM|SS|DN EXPiFiES SEPT. 6, 2020

 

 

 

